                                                                            rdPRK':of7:lç@ u,:.nI3T.e.- lr
                                                                                1 ATRCANOV ,VA             '
                                                                                         FILED

                                                                                     sEP 1C 2218
                      FI
                       NRTT
                       O  HH
                           E
                           CE
                            H
                            UA
                             W
                             NR
                              I
                              E
                              T
                              LS
                               E
                               O
                               TDE
                                 UE
                                 RSN
                                   TA
                                    SD
                                     V
                                     TI
                                      E
                                      S
                                      LS
                                       T
                                       LR
                                        D
                                        EIC
                                          D
                                          ST
                                           IV
                                            R
                                            OIS
                                              F
                                              CI
                                               T
                                               V
                                               ON
                                                I
                                                C
                                                RO
                                                 GU
                                                  IN
                                                   RI
                                                    T
                                                    A                                y.
                                                                                      1
                                                                                      .
                                                                                 JUL C. DLc O WQ*
                                                                                s.
                                                                                                    m
SOU THERN EN V IRON M ENTA L LAW
CENTER,

       Plaintiff,                                 CivilA ction N o.3:18CV00113

                                                  M EM O R AN DUM OPINIO N

COU NCIL ON EN VIR ON M EN TA L                   By:Hon.Glen E.Conrad
QUALITY,                                          SeniorU nited StatesD istrictJudge

       D efendant.


       Southern EnvironmentalLaw Center($$SELC'')Gled thisaction againsttheCouncilon
EnvironmentalQuality(ç(CEQ''),seekingtocompelthedisclosureofrecordsrequestedunderthe
Freedom ofInformationAct((TOlA''),5U.S.C.j552. Thecaseispresentlybeforethecourton
theplaintiff'smotion forjudgmentonthepleadings. Forthereasonssetforthbelow,thecpurt
willdeny the plaintiff'sm otion.

                                        Backzround

        On June20,2018,CEQ published anAdvancedNoticeofProposedRulemakinginthe
federalregistertitled çEupdate to the Regulations forIm plem enting the ProceduralProvisions of

theNationalEnvironmentalPolicyAct''(theCtANPRM''). 83Fed.Reg.28591(June20,2018).
OnJuly19,2018,SELC sentCEQ aFOIA requestviaemailseeking<<allrecordsinthepossession
ofECEQ!thatinanywayrelatetoEtheANPRMI.'' Compl.Ex.1,Dkt.No.1-2. Thatsameday,
Howard Sun,CEQ'SFOIA PublicLiaison,confinuedreceiptoftheFOIA requestand askedthatit
be resubm itted on organizational letterhead. The request was assigned reference num ber

FY2018-150.
       O n Septem ber5,2018,SELC subm itted an updated version ofthe FOIA requeston SELC

letterhead. The updated subm ission broadened the scope of the FOIA request to include ççall

recordsinthepossessionof(CEQ)thatinanywayrelatetoCEQ'Sproposedrulemakingtoupdate
CEQ'Simplementing regulationsforthe proceduralprovisionsoftheNationalEnvironmental
Policy Act (ENEPA'),including butnot limited to a11records thatany way relate to (the
ANPRMI.'' Compl.Ex.2,Dkt.No.1-3. OnSeptember7,2018,CEQ contsrmedreceiptofthe
updated FOIA request.

       As of November 30, 2018, CEQ had not produced any documents or issued a
determ ination asto w hetheritintended to com ply w ith the FOIA request. Consequently,SELC

filedtheinstantactionseekingtocompelCEQ toSfprovidea11nonexempt,responsivedocuments.''
Com pl.7,D kt.N o.1.

       OnFebruary 1,2019,CEQ filedananswertothecomplaint. lnitsanswer,CEQ admitted
thatithad notprovided any docum ents to SELC in response to the FOIA request. See Answ er

!24,Dkt.No.9. CEQ asserted,asan afûrmativedefense,that(çgsjomeora1loftherequested
recordsm ay beexem pt,in fullor in part,from releasç underFO1A .'' 1d.at4.

       SELC hassincemovedforjudgmentonthepleadings. Themotionhasbeenfullybriefed
and isripe forreview .

                                   Standard ofReview

       Rule12(c)oftheFederalRulesofCivilProcedurepermitsanypartytomoveforjudgment
on thepleadings afterthe pleadingsare closed. Gçludgm enton thepleadingsisappropriatew here

therearenomaterialfactsin disputeandthemovingparty isentitledtojudgmentasamatterof
law.'' Cannonv.CitvofW .Palm Beach.250F.3d 1299,1301(11th Cir.2001). lndetermining
whetherapartyisentitledtojudgmentonthepleadings,thecourtmustacceptastrueallmaterial

                                             2
facts alleged in the non-m oving party'spleading,and view those factsin the lightm ostfavorable

tothenon-movingparty. M assey v.Oianiit,759 F.3d 343,353 (4th Cir.2014). Ssunderthis
standard,ajudgmentonthepleadingsisnotappropriateifthereareissuesoffactwhichifproved
would defeatrecovery,even ifthe trialcourtis convinced thatthe party opposing the m otion is

unlikely to prevail at trial.'' Dist.N o. 1. Pac. Coast Dist.. M arine Enz'rs Benetscial Ass'n.

AFL-CIO v.Liberty M ar.Corp.,933 F.3d 75l,761 (D.C.Cir.2019) (citation and internal
quotationmarksomitted).
                                          Discussion

       FOIA wasenacted in 1966 Cstto establish a generalphilosophy offullagency disclosure,S.

Rep.No.89-813,at3(1965),and$toassuretheavailabilityofGovemmentinformationnecessary
to an informed electorate,'H.R.Rep.No.89-1497,at 12 (1966).'' Coleman v.Drug Enf't
Admin.,7l4#.3d816,818(4thCir.2013). Thestatuteprovides,subjecttocertainenumerated
exem ptions,that each federalagency upon a proper requestfor recordstçshallm ake the records

promptly availabletoanyperson.'' 5U.S.C.j 552(a)(3)(A);seealso id.j552(b)(listing nine
categoriesofdocumentstowhichFOIA doesnotapply).
       Upon receiptof a FO IA request,an agency has twenty w orking days to çtdeterm ine ...

whether to com ply w ith such request,''and itm ustçEim mediately notify the person m aking such

requestof ...such determination and the reasons therefor.'' Id.j 552(a)(6)(A)(i). The
twenty-dayperiodmaybeextendedincertainEtunusualcircumstances.'' 1d.j552(a)(6)(B)(i). lf
an agency seeks to invoke such extension,itm ustsend Eçwritten notice to the personqm aking such

request setting forth the unusual circum stances for such extension and the date on w hich a

determ ination is expected to be dispatched.'' Id. $$N o extension for Sunusualcircum stances' is

pennissible withoutwritten notice to the requester.'' Colem an,714 F.3d at819. lfthe agency


                                               3
does notissue its Ssdeterm ination''w ithin the required tim e period,Eçthe requesterm ay bring suit

directly in federaldistrictcourtw ithoutexhausting adm inistrativeappealrem edies-'' Citizensfor

Resnonsibilitv& Ethicsin Wash.v.Fed.ElectionComm'n,711F.3d180,182 (D.C.Cir.2013);
seealsoColeman,714F.3dat823tçW ftereachagencyexceededitsstatutorydeadline,Coleman
wasfreetoseekjudicialrelief.'').
       FOIA confersjurisdictiononfederaldistrictcourts(stoenjointheagencyfrom withholding
agency records and to orderthe production ofany agency records im properly w ithheld from the

complainant.'' 5U.S.C.j552(a)(4)(B). Gçunderthisprovision,tfederaljurisdictionisdependent
on ashowingthatan agency has(1)iimproperly'(2)Ewithheld'(3)çagency records.''' United
StatesDep'tofJusticev.TaxAnalysts,492U.S.136,142(1989)(quotingKissingerv.Reporters
Comm.forFreedom ofthePress,445U.S.136,150 (1980)). isunless each of these criteria is
met,adistrictcourtlacksjurisdictiontodeviseremediestoforceanagencytocomplywiththe
FOIA 'sdisclosurerequirem ents.'' ld.

       The statute places the burden çion the agency to sustain its action.''               U .S.C.

j 552(a)(4)(B). Consequently,the agency dsbears the burden of proving that it has not
Simproperly'withheldtherequestedrecords.'' CitizensforResponsibilit'
                                                                   y,922F.3dat487(citing
TaxAnalysts.492U.S.at142 n.3). Morespecifically,dd(a)defendantagency hastheburdenof
establishing the adequacy of its search and that any identifiable docum ent has either been

produced orissubjectto withholding underan exemption.'' Heilv v.United StatesDep'tof
Commerce,69F.App'x 171,173(4thCir.2003)(citingCarneyv.UnitedStatesDep'tofJustice,
19 F.3d 807,812 (2d Cir.1994)). St-l-hisburden may bemetthrough aftsdavitsexplaining the
mannerin which asearchwasconducted.'' Id.;seealso Carney,19F.3d at812 (ççAffdavitsor
declarationssupplying factsindicating thattheagency hasconducted athorough search and giving


                                                 4
reasonably detailed explanations w hy any w ithheld docum ents fall w ithin an exem ption are

suftkientto sustain the agency'sburden.''). Asa generalrule,FOIA cases areresolved on
summaryjudgment. SeeTurnerv.United States,736F.3d274,282(4th Cir.2013)(Eiglllistrict
courtstypically dispose ofFOIA cases on summaryjudgmentbefore aplaintiffcan conduct
discovery.'')(citationandintemalquotationmarksomitted).
       lnthiscase,SELC hasmovedforjudgmentonthepleadingsandrequestedthatthecourt
orderCEQ toproducealldocumentsresponsivetoitsFOIA request. ln supportofthemotion,
SELC contendsthatitisundisputedthatCEQ didnotm akeand communicateitsçtdetermination''
whethertocomplywiththeFOIA requestwithinthetimerequiredby5U.S.C.5552(a)(6)(A)(i).
Second,SELC emphasizesthatCEQ hasfailedtoproduceanyresponsivedocuments. Whilethe
courtunderstands the plaintiffs frustration over the delay in receiving a response to its FOIA

request,thecourtisunabletoconcludethattheplaintiffisentitledtojudgmentasamatteroflaw at
thisstage ofthe proceedings.

       First, an agency's failure to com ply w ith the default 20-day deadline for m aking a

çsdeterm ination''ofwhetherto com ply with a FOA requestdoes notentitle the requesting party to

the actualproduction ofthe records atissue. lnstead,itallow sthe requesting party to çlproceed

directly to court''withouthaving to exhaustadm inistrative rem edies.
                                                                    ' Colem an,714 F.3d at823;

seealso5U.S.C.5552(a)(6)(C)(i)(E1Anypersonmakingarequesttoanyagencyforrecordsunder
paragraph (1),(2),or(3)ofthissubsection shallbedeemedtohaveexhaustedhisadministrative
rem edies w ith respectto such requestifthe agency failsto com ply with the applicabletim e lim it

provisions ofthis paragraph.'). Thus,Ssgilfthe agency doesnotadhere to FO1A's explicit
tim elines,the Gpenalty'isthatthe agency cannotrely on theadm inistrative exhaustion requirem ent

to keep casesfrom getting into coult'' CitizensforResponsibilitv.711F.3d at 189. However,


                                                5
i'theagency suffersnoprejudiceonthemeritsofitsdefense''tothecase. Greenpeace.Inc.v.
Dep'tofHomeland Sec.,311 F.Supp.3d 110, l25 (D.D.C.2018). As other courts have
recognized,çtltqhisschemeprovidesanincentiveforagenciestomovequicklybutrecognizesthat
agenciesm ay not alw ays be able to adhere to tim elinesthattriggerthe exhaustion requirem ent.''

CitizensforResponsibility,711F.3dat189;seealso Coleman,714F.3dat824(explainingthat
ççcongress expressed a clear intentto ensure that FOIA requests receive prom pt attention''by

çtestablishingconstructiveexhaustionasameanstoenforce(thetimelimitforagenciestorespond
toinitialrequestsl'').
       Second,the courtis unable to conclude from thepleadingsthatagency records have been

SGimproperlywithheld''byCEQ. 5U.S.C.j552(a)(4)(B). Initsanswer,CEQ assertedthatsome
ora1loftherequested recordsm ay be fully exem ptfrom release underFOIA . See Tax Analysts,

492U.S.at150-51(:(Anagencymustdiscloserecordstoanypersonunderj552(a),unlessthey
maybewithheldpursuanttooneofthenineenumeratedexemptionslistedinj552(b).'')(ciution
andquotation marksomitted). Additionally,theadequacyofCEQ'Ssearch isdçdepende
                                                                           !
                                                                             ntupon
the circumstances ofthe case,''Truittv.Dep'tofState,897 F.2d 540,542 (D.C.Cir.1990)
(citationsandinternalquotation marksomitted),asiswhethertheagency hasmaderesponsive
non-exemptrecordsGGpromptly available,''CitizensforResponsibility,711F.3dat189(citing 5
U.S.C.j552(a)(3)(A)). Becausealloftheseissuesrequiretheconsiderationofevidenceoutside
thepleadings,SELC isnotentitledtojudgmentunderRule12(c).
                                          C onclusion

       Forthereasonsstated,theplaintiffsmotionforjudgmentonthepleadingswillbedenied.
Thepartieswillbedirectedtotsleajointreportsummarizingthecurrentstatusoftheplaintiff's



                                               6
FOIA request and the parties'resw ctive posiuons on an appropriate schedule for sling and

briee gcross-mofonsfors         judm ent.
      DATED           N
              :n is 1& day ofSeptembei,2019.




                                          SenlorUnlted SktesDisi ctJudge




                                            7
